Citation Nr: 0816420	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  96-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder strain with degenerative changes.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain, disc disease, and traumatic arthritis.

3.  Entitlement to an initial compensable rating for cervical 
strain, myositis and disc disease, from May 14, 1997 to March 
12, 1998.

4.  Entitlement an initial staged rating in excess of 10 
percent for cervical strain, myositis and disc disease, since 
March 13, 1998.

5.  Entitlement to an initial compensable rating for right 
foot injury with traumatic arthritis, great toe 
metatarsophalangeal joint fracture, from May 14, 1997 to 
March 12, 1998.

6.  Entitlement an initial staged rating in excess of 10 
percent for right foot injury with traumatic arthritis, great 
toe metatarsophalangeal joint fracture, since March 13, 1998.

7.  Entitlement to an initial compensable rating for a scalp 
scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions in May 1994, November 2000, March 
2002, and March 2007.  This case was most previously before 
the Board in July 2005.

The RO's May 1994 decision denied an increased rating for 
chronic lumbosacral strain.  In November 2000, the RO issued 
a rating decision which granted service connection for 
residuals of right shoulder strain, and assigned an initial 
disability rating of 10 percent, effective in May 14, 1997.  
The RO's decision also granted service connection for 
residuals of acute cervical strain/neck injury, myositis, and 
for residuals of right foot injury with traumatic arthritis, 
great toe metatarsophalangeal joint fracture, and assigned 
noncompensable ratings to each of those conditions, effective 
May 14, 1997.  In March 2002, the RO issued a rating decision 
which granted service connection for a scalp scar, and 
assigned a noncompensable rating.  A March 2007 RO decision 
expanded the grant of service connection for the veteran's 
right shoulder condition to include right shoulder arthritis, 
and continued the 10 percent rating, effective May 14, 1997.

In November 2004, a videoconference hearing was held before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
pain on motion and flexion to 160 degrees; the evidence does 
not reveal that the veteran's right arm can be raised only to 
shoulder level.

2.  The veteran's lumbar spine disability is manifested by 
moderate to severe limitation of motion and is not productive 
of pronounced intervertebral disc syndrome or incapacitating 
episodes of a total duration of at least six weeks.

3.  From May 14, 1997, the veteran's cervical spine 
disability has been productive of pain and moderate 
limitation of motion.

4.  The veteran's right great toe disability has been 
manifested by pain on motion throughout the appeal period; 
moderately severe right great toe symptoms have not been 
shown.

5.  From October 26, 2006, the veteran's scalp scar is tender 
to palpation and does not cause any disfigurement or 
limitation of function in the area where it is situated; it 
measures 2 centimeters by 0.5 centimeters.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for right 
shoulder strain with degenerative changes is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5201, 5202, 5203 (2007).

2.  A rating in excess of 40 percent for lumbosacral strain, 
disc disease and traumatic arthritis, is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59 (2007); 4.71a, Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003); Diagnostic Code 5293 
(effective prior and subsequent to September 23, 2002); 
Diagnostic Code 5237, 5243 (effective from September 26, 
2003).

3.  An initial rating of 20 percent, but no higher, for 
cervical strain, myositis and disc disease, from May 14, 
1997, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59 (2007); 4.71a, 
Diagnostic Code 5290 (effective prior to September 26, 2003); 
Diagnostic Code 5293 (effective prior and subsequent to 
September 23, 2002); Diagnostic Code 5237, 5243 (effective 
from September 26, 2003).

4.  The criteria for an initial rating of 10 percent for 
right foot injury with traumatic arthritis, great toe 
metatarsophalangeal joint fracture, from May 14, 1997, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5283, 
5284 (2007).

5.  The criteria for an initial rating in excess of 10 
percent for right foot injury with traumatic arthritis, great 
toe metatarsophalangeal joint fracture, from May 14, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5283, 5284 (2007).


6.  An initial staged rating of 10 percent, but no higher, 
for a scalp scar, effective October 26, 2006, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7800, 7804, 7805 (prior to 
and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the rating decisions on appeal granted the veteran's 
claims of service connection for the disabilities on appeal 
(other than the lumbar spine) such claims are now 
substantiated.   With the initial-disability-rating element 
of a claim for service-connected disability compensation, 
section 5103(a) pre-adjudicatory notice regarding an initial 
disability rating must be provided:  

[T]he Secretary must, at a minimum, notify the claimant 
that, should service connection be awarded, a schedular 
or extraschedular disability rating will be determined 
by applying relevant [DCs] in the rating schedule, 
found in title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as much as 100% 
(depending on the disability involved) based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment.  
Moreover, consistent with the statutory and regulatory 
history, that notice must provide examples of the types 
of medical and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) that are 
relevant to establishing a disability - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to 
the disability.

Dingess, 19 Vet.App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, after the November 2000 rating decision granted 
service connection for the right shoulder and cervical spine 
disabilities and the March 2002 rating decision granted 
service connection for the scalp scar, letters provided to 
the veteran in August 2003, March 2006, and October 2006 
provided such notice as required by Dingess.  Prior to the 
2002 rating decision, an October 2001 letter was issued which 
addressed, in pertinent part, the ratings for the shoulder 
and cervical spine disabilities.

Those letters cumulatively advised the veteran that he could 
submit evidence showing his service-connected disabilities 
had increased in severity, and that such evidence might be a 
statement from his doctor or lay statements as to personal 
observations.  He was also asked to provide VA with 
information as to where he had received medical treatment and 
to submit any pertinent evidence in his possession to VA.  He 
was advised of VA responsibilities in developing his claims, 
and he was also advised how VA determines the appropriate 
disability rating to assign to a service-connected disability 
and how VA determines the effective date.  As part of that 
notice, he was informed that disability ratings are assigned 
based on the nature and symptoms of the condition; the 
severity and duration of the symptoms; and the impact of the 
condition and symptoms on employment.  He was advised to 
submit evidence that might affect the assigned disability 
evaluation, such as, information about treatment, statements 
from employers, or lay statements.

Clearly the Dingess notice was not provided until after the 
veteran's initial service connection claims were adjudicated.  
Ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary then has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  In 
order to demonstrate that no prejudice resulted from a notice 
error, the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating-
that is, the veteran's claims had already been more than 
substantiated.  When a claimant then disagrees with VA's 
initial VA determination as to either the disability rating 
or effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim. See Dingess, 19 Vet.App. at 
491. Therefore, in Dunlap, the Court concluded that when a 
first-element notice error occurs and the claim is 
subsequently substantiated, prejudice will not be presumed.  
Rather, the claimant must demonstrate how the notification 
error affected the essential fairness of the adjudication.

Prejudice has not been shown in this case.  Neither the 
veteran nor his representative have argued that the failure 
to provide Dingess notice prior to adjudication of the claims 
somehow affected the fairness of the following proceedings.  
Moreover, a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); see also 
Medrano v. Nicholson, 21 Vet.App. 165, 169 (2007) (Secretary 
"may cure timing defects by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim").  In this case, there were multiple readjudications 
of the claims following the 2001, 2003 and 2006 letters in 
supplemental statements of the case (most recently in August 
2007).  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed more fully above, were 
complied with in this case. 

The veteran's lumbar spine claim is, however, a claim for an 
increased rating, and the additional notice requirements of 
Vazquez-Flores apply.  Such notice must meet the following 
four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met with respect to the 
lumbar spine claim or that any error is not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  However, the Vazquez-Flores decision does not 
mandate remand by the Board for every increased-compensation 
claim; remand is only required where the notice provided was 
inadequate and not otherwise shown to be non-prejudicial.  
See also Medrano v. Nicholson, 21 Vet.App. 165, 170-71 (2007) 
(Board is not prohibited from evaluating for harmless error, 
however, the Court gives no deference to any such evaluation, 
which is subject to the Court's de novo review). 

As noted above, failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders.  The Secretary has the 
burden to show that this error was not prejudicial to the 
veteran.  Id., at 889, See also Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).   

As noted above, the RO sent the veteran letters in October 
2001, August 2003, March 2006, and October 2006 which 
included the lumbar spine claim.  These letters cumulatively 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the various VA 
examinations performed in association with this case.  The 
effect of the condition and symptoms on employment were 
specifically mentioned in the March 2006 letter.  The Board 
finds that the notice given (especially that in March 2006), 
the questions directly asked and the responses provided by 
the veteran (both at interview and in his own 
statements/testimony) show that he knew that the evidence 
needed to show that his disabilities had worsened and what 
impact that had on his employment and daily life.  Actual 
knowledge can also be established by statements or actions by 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.  
Vazquez-Flores, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  As the Board finds veteran had actual 
knowledge of the requirement, any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.   

As for the second and third elements, this information was 
provided to the veteran in the March 2006 letter.  The 
veteran was notified that disability ratings are rated based 
on VA's Rating Schedule and that the evidence to be 
considered includes:  the nature and symptoms of the 
condition; the severity and duration of the symptoms; and the 
impact of the condition and symptoms on employment.  He was 
also notified that disability ratings are assigned ranging 
from 0 to 100 percent based on the severity of the 
disability, and that effective dates of increased payments 
are assigned based either on when a claim is received or when 
the evidence shows a level of disability that supports a 
certain rating under VA's schedule.  Therefore, the Board 
finds that the second and third elements of Vazquez-Flores 
notice have been satisfied. 

As to the fourth element, the October 2001, August 2003, 
March 2006, and October 2006 letters, cumulatively, did 
provide notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claims.  This information was emphasized in 
the March 2006 letter which listed such information in the 
context of evidence needed that may affect how a disability 
rating is assigned.  The Board finds that the fourth element 
of Vazquez-Flores is satisfied.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  The 
veteran has undergone VA examinations that have addressed the 
medical matters presented by this appeal.  The veteran has 
not referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeals (with the exception of the lumbar spine) are from the 
initial rating assigned with the grant of service connection, 
the possibility of "staged" ratings for separate periods 
during the appeal period, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
for the lumbar spine increased rating claim, the Board must 
consider whether the veteran is entitled to staged ratings at 
any time during the appeal period.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to these claims.

I.  Right shoulder strain with degenerative changes.

A November 2000 rating decision granted service connection 
for residuals of right shoulder strain and assigned a 10 
percent rating, effective May 14, 1997.  A March 2007 RO 
decision expanded the grant of service connection to include 
right shoulder arthritis, and continued the 10 percent 
rating, effective May 14, 1997.  The disability was 
characterized as right shoulder strain with degenerative 
changes, claimed as right shoulder arthritis/bursitis.  The 
veteran is right hand dominant.

The provisions of Diagnostic Code 5010 (arthritis due to 
trauma) provide for evaluation based on limitation of motion 
of the arm under Diagnostic Code 5201.  The veteran is right-
hand dominant, and so is rated for impairment in the "major" 
arm.  Limitation of motion of the shoulder is rated 20 
percent if the arm can be raised only to shoulder level, 30 
percent disabled if only to half way between the side and the 
shoulder, and 40 percent if the arm cannot be raised higher 
than 25 degrees from the side.  Diagnostic Code 5201.

The Board finds that there is no persuasive evidence that the 
veteran has limitation of motion of the right arm that meets 
the requirement for a 20 percent evaluation under Diagnostic 
Code 5201.  The only evidence of record showing that the 
veteran's right arm can be raised only to shoulder level 
(i.e., to 90 degrees) is a VA outpatient record dated in June 
2004, which reported abduction to 80 degrees.  However, this 
is one isolated finding shown over the past several years, 
and, therefore, the preponderance of the medical evidence 
does not show such limitations are present.  As demonstrated 
on the December 1999 VA examination, the veteran had right 
shoulder extension to 160 degrees and right shoulder 
abduction to 160 degrees, and internal and external rotation 
to 90 degrees.  On the November 2006 VA joints examination, 
the veteran had right shoulder flexion to 160 degrees and 
right shoulder abduction to 160 degrees; external rotation 
was to 90 degrees, and internal rotation was to 45 degrees.  
Private physical therapy record dated in February 2007 showed 
right shoulder abduction to 105-109 degrees, flexion 106-111 
degrees, and normal external rotation.  In short, the 
evidence does not reveal that the veteran's right arm can be 
raised only to shoulder level (i.e., to 90 degrees), and the 
veteran's arm motion is not limited to the extent 
contemplated for a higher disability rating.

In order to receive a disability rating in excess of 10 
percent under other potentially applicable diagnostic codes, 
the evidence would have to show nonunion with loose movement 
or dislocation (major extremity) of the humerus under 
Diagnostic Code 5202, or impairment of the humerus resulting 
in recurrent dislocation with infrequent episodes and 
guarding of movement at the shoulder level.  However, the 
medical evidence, including VA examinations, does not show 
that these criteria have been met.

Additional functional loss due to pain, fatigue, weakened 
movement and incoordination, including during flare-ups, must 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board acknowledges and 
finds credible the veteran's assertions regarding increased 
right shoulder pain given at his VA examinations, especially 
in regard to right shoulder pain encountered at work (post 
office) due to repetitive stamping.  There is no medical 
evidence, however, to show that any other symptom, such as 
flare-ups of pain, weakness, or incoordination results in any 
additional limitation of motion of the right shoulder or any 
other additional functional limitation so as to support a 
rating in excess of 10 percent under the rating schedule.

In sum, an initial rating in excess of 10 for right shoulder 
disability is not warranted.

II.  Lumbar spine

A November 1980 rating decision granted service connection 
for lumbosacral strain, and the veteran's lumbar spine 
disability is currently rated as 40 percent disabling, 
effective June 2, 1993, the date of the receipt of the 
veteran's increased rating claim.  The disability is 
characterized as lumbosacral strain, disc disease, and 
traumatic arthritis.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

With respect to the application of the "old" criteria, the 
Board notes that the currently assigned 40 percent evaluation 
is the maximum rating available under former Diagnostic Codes 
5292 and 5295 (pertaining to limitation of motion in the 
lumbar spine and lumbosacral strain).  Consequently, those 
codes need not be discussed further.  However, a higher 
rating (60 percent) is potentially available under former 
Diagnostic Code 5293 (pertaining to intervertebral disc 
syndrome).

As noted by records such as a June 2002 MRI, degenerative 
disc disease of the lumbar spine has been shown.  Under 
Diagnostic Code 5293, the maximum schedular rating of 60 
percent is assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  A precedent opinion of VA's Office of General 
Counsel, VAOPGCPREC 36-97 (1997), held that Diagnostic Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Applying the medical evidence (including VA examinations 
conducted in August 1997, December 1999, May 2003, and 
November 2006) to the above criteria, the Board observes that 
while muscle spasm and complaints of radiculopathy have been 
noted, there have been few findings of other neurologic 
abnormalities.  Reflexes, muscle strength, and sensation 
impairment does not approach the level of pronounced 
intervertebral disc syndrome, as, for example, ankle jerk is 
present, and there is no medical evidence showing decreased 
musculature of the back or legs, which indicates that the 
veteran continues to use those muscles in a normal fashion.  
See, e.g., report of 2006 VA examination.  The veteran's disc 
disease has been described as moderate on the June 2002 MRI 
and an April 2002 nerve test showed some evidence of lumbar 
radiculopathy; however, despite these findings, there were no 
resulting neurovascular deficits or muscle weakness of the 
lower extremities noted on the November 2006 VA spine 
examination.  In short, the objective findings are not 
indicative of a pronounced lumbar spine disability.  All in 
all, considering the absence of significant neurological 
symptoms, the Board has no basis to conclude the veteran's 
disability is pronounced in nature.  Therefore, the 
assignment of a 60 percent rating for pronounced 
intervertebral disc syndrome is not warranted under the old 
criteria.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide, in part, that 
preoperative or postoperative intervertebral disc syndrome is 
to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months.  Effective 
September 26, 2003, intervertebral disc syndrome was assigned 
a new diagnostic code number (5243), and the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine, and the above-mentioned instruction 
was re-phrased to state that intervertebral disc syndrome 
(pre-operatively or post-operatively) is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 40 percent rating is warranted if the 
total duration is at least four weeks but less than six 
weeks; and a 60 percent rating is warranted if the total 
duration is at least six weeks.  The revised schedule does 
not provide for an evaluation higher than 60 percent.

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."

The veteran has related that he has lifting and ambulation 
restrictions related to his lumbar spine disability; 
nonetheless, the record does not show intervertebral disc 
syndrome manifested by incapacitating episodes of a total 
duration of at least six weeks, the criteria for a 60 percent 
evaluation under the "new" criteria.

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The amended 
rating criteria now define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).


With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
criteria for a 40 percent rating are: Unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  In this case, 
there is no medical evidence diagnosing ankylosis of the 
veteran's lumbar spine, and there are none of the above 
symptoms indicative of unfavorable ankylosis.  Therefore, the 
criteria for a 100 or 50 percent rating are not met.

As for a rating based on lumbar spine limitation of range of 
motion, the veteran would not even meet the criteria for a 30 
percent rating under the revised schedule.  He has not 
exhibited forward flexion of the lumbar spine to 30 degrees 
or less.  In sum, the revised General Rating Formula for 
Diseases and Injuries of the Spine would not result in a 
higher rating for the veteran's disability.

The veteran could also potentially be entitled to a higher 
initial rating for his low back, if his disability was rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, and pursuant to Note (1), any associated objective 
neurologic abnormalities were rated separately.  For example, 
a 40 percent rating under the General Rating Formula and a 
separate 10 percent rating for decreased sensation in the 
lower extremity due to his back condition, under Diagnostic 
Code 8520 would constitute a higher initial rating than 40 
percent.  In order to be entitled to a 40 percent rating 
under the General Rating Formula, the evidence would have to 
show limitation of forward flexion of the thoracolumbar spine 
of 30 degrees or less.  However, at the veteran's May 2003 
and November 2006 VA examinations, he had flexion to 40 
degrees (November 2006).  The veteran has complained of 
chronic pain on motion and functional loss of the lumbar 
spine, but the Board finds that the limitation of motion with 
pain is consistent with a 20 percent rating under the new 
criteria.  If it is conceded that the veteran meets the 
criteria for a 20 percent rating under the General Rating 
Formula, the evidence would have to show that he has 
moderately severe incomplete paralysis under Diagnostic Code 
8520 (which would warrant a 40 percent rating), in order to 
have a higher initial combined rating than the 40 percent 
assigned under Diagnostic Code 5293.  There is no objective 
evidence, however, revealing that the veteran has moderately 
severe incomplete paralysis of the sciatic nerve.  As such, 
the veteran would not be entitled to a higher initial rating 
for his low back than 40 percent, when his disability is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine, and sciatic nerve abnormalities are 
rated separately.

Additional functional loss due to pain, fatigue, weakened 
movement and incoordination, including during flare-ups, must 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board acknowledges and 
finds credible the veteran's assertions regarding his low 
back pain.  There is no medical evidence, however, to show 
that any other symptom, such as flare-ups of pain, weakness, 
or incoordination results in any additional limitation of 
motion of the lumbar spine or any other additional functional 
limitation so as to support a rating in excess of 40 percent 
under the rating schedule.  Despite his complaints of pain, 
the VA examination in 2006 showed no evidence of muscle 
wasting of the lower extremities, which indicates that he 
continues to use the lower extremities in a normal fashion.  

In short, a rating in excess of 40 percent for lumbar spine 
disability is not warranted.

III.  Entitlement to a compensable disability rating for 
cervical strain, myositis and disc disease, from May 14, 1997 
to March 12, 1998, and entitlement to an increased disability 
rating in excess of 10 percent for cervical strain, myositis 
and disc disease, since March 13, 1998.

A November 2000 rating decision granted service connection 
for cervical spine disability and assigned a noncompensable 
rating, effective May 14, 1997.  A March 2002 RO decision 
increased the rating for the cervical spine disability to 10 
percent, effective March 13, 1998.


Under the previous version of the rating criteria (Diagnostic 
Code 5290), a rating of 10 percent was warranted for slight 
limitation of motion of the cervical spine and a 20 percent 
rating was assigned for moderate limitation of motion of the 
cervical spine and a 30 percent rating was assigned for 
severe limitation of motion of the cervical spine.  

Under the current law, a 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees.  A 30 percent rating is 
warranted for forward flexion of the cervical spine of 15 
degrees or less, or, favorable ankylosis of the entire 
cervical spine.

An August 1997 private medical record noted that the 
veteran's cervical spine had flexion of 20 to 25 degrees.  
Records from that time (including the May 2003 and November 
2006 VA examinations) have tended to show cervical spine 
flexion to approximately 30 degrees.  As such, the Board 
finds that the clinical evidence shows, under either the new 
(forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees) or the old criteria 
(moderate limitation of motion under Diagnostic Code 5290), 
that the veteran's cervical spine disability warrants an 
initial rating of 20 percent.  As severe limitation of motion 
of the cervical spine, or forward flexion of the cervical 
spine of 15 degrees or less has not been demonstrated, an 
initial rating in excess of 20 percent for limitation of 
motion of the cervical spine is not warranted (under either 
the new or prior criteria).

As for cervical spine neurological symptoms, the medical 
evidence shows no neurovascular or reflexes abnormality, and 
nothing more than mild muscle weakness in the upper 
extremities has been shown.  Further, cervical spine 
incapacitating episodes having a total duration of at least 
four weeks during a 12-month period have not been shown, and 
a rating in excess of 20 percent is not warranted under 
either the new or prior criteria for cervical spine 
Intervertebral Disc Syndrome.

Additional functional loss due to pain, fatigue, weakened 
movement and incoordination, including during flare-ups, must 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board notes the veteran's 
consistent complaints of neck pain.  There is no medical 
evidence, however, (including the comments from the November 
2006 VA examiner) to show that any other symptom, such as 
flare-ups of pain, weakness, or incoordination results in any 
additional limitation of motion of the cervical spine or any 
other additional functional limitation so as to support a 
rating in excess of 20 percent under the rating schedule.

In sum, the veteran's cervical spine disability warrants an 
initial rating of 20 percent, but no higher, for the entire 
period of this claim.  

IV.  Entitlement to a compensable rating for right foot 
injury with traumatic arthritis, great toe 
metatarsophalangeal joint fracture, from May 14, 1997 to 
March 12, 1998.

A November 2000 rating decision granted service connection 
for a right great toe disability, and assigned a 
noncompensable rating, effective May 14, 1997.  A March 2002 
RO decision increased the rating for the right great toe 
disability to 10 percent, effective March 13, 1998; the 
disability was characterized as right foot injury with 
traumatic arthritis, great toe metatarsophalangeal joint 
fracture.

The March 2002 RO decision that increased the rating for the 
veteran's right great toe disability to 10 percent relied, 
correctly in the Board's view, on an October 1999 letter from 
a private health professional (B.S., DC).  The October 1999 
letter essentially indicated that the veteran's right great 
toe[s] arthritis caused the veteran to have "improper range 
of motion" after long periods of walking.

The Board notes that the aforementioned October 1999 letter 
is similar, in pertinent part, to a June 23, 1997 letter from 
the same author.  As such, the Board finds that an initial 
rating of 10 percent for the right great toe disability, 
effective May 14, 1997, is warranted.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a 
joint caused by degenerative arthritis, where the arthritis 
is established by X-ray [in this case December 1989 VA X-
rays] is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion).

In short, an initial rating of 10 percent for the right great 
toe disability, from May 14, 1997, is warranted.

V.  Entitlement an increased disability rating in excess of 
10 percent for right foot injury with traumatic arthritis, 
great toe metatarsophalangeal joint fracture, since May 14, 
1997.

Having determined that the veteran is entitled to a 10 
percent rating for his right great toe disability since May 
14, 1997, the Board must now consider whether an initial 
rating in excess of 10 percent for that disability is 
warranted since May 14, 1997.

Moderate malunion or nonunion of the tarsal or metatarsal 
bones warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires moderately severe malunion or 
nonunion.  Diagnostic Code 5283.

A 10 percent rating is assigned for a moderate foot 
disability.  Moderately severe foot disabilities are rated as 
20 percent disabling, and a maximum rating of 30 percent is 
assigned for severe foot disability.  Diagnostic Code 5284.

The evidence, including multiple VA examinations, as well as 
private records, does not support a rating in excess of 10 
percent for the veteran's right great toe disability.  The 
veteran's overall disability is best described as moderate.  
See November 2006 podiatry examination report.  There is no 
doubt that he has pain, restricted motion, etc.  However, 
there is no evidence of malunion/nonunion of the metatarsal 
bone.  In the absence of any significant abnormality or 
symptomatology of the veteran's right great toe, even when 
considering complaints of pain and the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board can not characterize the right great toe 
disability as moderately severe.

In short, an initial rating in excess of 10 percent for right 
great toe disability is not warranted.

VI.  Scalp scar

A March 2002 rating decision granted service connection for a 
scalp scar and assigned a noncompensable rating, effective 
December 19, 2000, the date of the veteran's claim.

A December 2001 VA record noted that the veteran's scalp had 
rare pustule and multiple hyperpigmented papules.  

At an October 2006 VA scar examination, the veteran indicated 
that he had a head scar as a result of an injury in Korea 
during service.  Examination revealed a 2 centimeter by one-
half centimeter mildly hypertrophic plaque located on the mid 
posterior of the scalp.  The scar was tender but was not 
disfiguring.

The portion of the Rating Schedule pertaining to the rating 
of skin disorders (38 C.F.R. § 4.118) was revised, effective 
August 30, 2002, and now includes new criteria for rating 
scars (Diagnostic Codes 7800-7804).

Under the prior Diagnostic Code 7804, a 10 percent rating is 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  The Board notes that the October 
26, 2006 VA examiner found, upon examination, that the 
veteran's scalp scar was tender to palpation.  As such, a 10 
percent rating under the old criteria, effective October 26, 
2006, is warranted.

Under prior law, Diagnostic Code 7800 provided a 20 percent 
disability rating for severe disfigurement.  While the 
veteran has testified that he believes his scalp scar is 
disfiguring, the October 2006 VA examiner noted that the 
veteran's scar was productive of no disfigurement, and there 
is no basis for the assignment of a higher rating under the 
prior Diagnostic Code 7800.

A disability evaluation of 10 percent or more may be assigned 
under Diagnostic Code 7805, which provides for an evaluation 
of scars based upon limitation of function of the part 
affected.  However, the evidence of record does not show that 
the veteran's scalp scar results in any limitation of motion 
or function.  As such, the assignment of the next-higher 20 
percent rating under Diagnostic Code 7805 (old or new) is not 
warranted.

The Board will now consider the current version of 38 C.F.R. 
§ 4.118, effective from August 30, 2002.  Under Diagnostic 
Code 7800, a 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or two or three characteristics of disfigurement.

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: a scar five or more 
inches (13 or more cm.) in length; a scar at least one- 
quarter inch (0.6 cm.) wide at its widest part; surface 
contour of a scar that is elevated or depressed on palpation; 
a scar that is adherent to underlying tissue; skin that is 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture that is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); skin that is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  It is also noted 
that consideration should be made of unretouched color 
photographs when evaluating under these criteria.

Revised Diagnostic Code 7800 provides several objective 
criteria for determining relative disfigurement due to a scar 
on the head, face, or neck.  First, the Board notes that in 
the veteran's case, the length of the scar does not approach 
the 13cm requirement.  Further, the October 2006 VA examiner 
made a specific finding that the scar was not disfiguring.  
In short, the criteria for a 30 percent rating under 
Diagnostic Code 7800 are not met.

Diagnostic Code 7805 provides for rating scars on limitation 
of function of the affected part.  As noted, however, there 
is no evidence revealing that the veteran's surgical scar 
results in any limitation of motion or function.

In sum, an initial staged rating of 10 percent for the 
veteran's scalp scar, effective October 26, 2006, is 
warranted.


ORDER

An initial evaluation in excess of 10 percent for right 
shoulder strain with degenerative changes is denied.

A rating in excess of 40 percent for lumbosacral strain, disc 
disease and traumatic arthritis is denied.

An initial evaluation of 20 percent, but no higher, for 
cervical strain, myositis and disc disease, from May 14, 
1997, is granted, subject to the laws governing payment of 
monetary benefits.

An initial evaluation of 10 percent, but no higher, for right 
foot injury with traumatic arthritis, great toe 
metatarsophalangeal joint fracture, from May 14, 1997, is 
granted, subject to the laws governing payment of monetary 
benefits.

An initial evaluation of 10 percent for a scalp scar, 
effective October 26, 2006, is granted, subject to the laws 
governing payment of monetary benefits.  A compensable rating 
is denied prior to that date.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


